Citation Nr: 0623365	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for bilateral eye 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from April 1943 to February 
1946 and from August 1946 to March 1947.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2004 decision by the RO 
which denied service connection for lumbar spine and 
bilateral eye disabilities.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  A low back disability was not present in service or until 
many years after service, and there is no competent medical 
evidence that any current low back disability is related to 
service.  

3.  A bilateral eye disorder was not present in service or 
until many years after service; the veteran's refractive 
error of the eyes is not a disease or injury under the 
meaning of applicable law and regulation for VA purposes.  


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  

2.  The veteran is not shown to have an acquired visual 
disability due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303(c), 4.9 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2005).  

Prior to initial adjudication of the claims of service 
connection for a low back disability and bilateral eye 
disability, letters dated in July and August 2004, 
respectively, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claims and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA medical records identified by the veteran have been 
obtained and associated with the claims file.  There is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for a 
low back and bilateral eye disability, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Factual Background

The veteran asserts that he has had back problems for many 
years and believes that his current low back and bilateral 
eye disabilities are related to injuries he sustained when 
the USS Swan, on which the veteran was aboard, fought fires 
on 13 LSTs in Pearl Harbor after an ammunitions explosion in 
the summer of 1944.  He states that he was blown some 30 feet 
onto the deck of a ship while fighting the fires.  The 
veteran contends that he was hospitalized for several days 
and that his eyes were bandaged and his eyebrows, nose hair 
and some of the hair on his head was singed off.  

The veteran's Abstract of Service showed that he was 
hospitalized in January 1945, while assigned to the USS Swan, 
but does not reflect any period of hospitalization in the 
summer of 1944.  The January 1945 hospitalization appears to 
be related, however, to an incident documented in the 
veteran's service medical records in which he fell off of a 
truck and suffered abrasions to the face and a contusion 
above the left eye.  The only other indication of 
hospitalization was for German measles while he was at the 
Great Lakes Training facility in May 1943.  

Similarly, the service medical records are negative for any 
complaints, treatment, or abnormalities referable to any low 
back or eye problems in service.  The veteran sustained 
abrasions and a marked contusion above the left eye when he 
struck his head after falling from the back of a slow moving 
truck in January 1945.  There were no complaints or 
abnormalities referable to any back or eye problems and no 
mention of any impairment of vision.  Examination of the eyes 
showed the fundi and pupils were negative.  There were no 
abrasions or contusions on his body other than the upper and 
lower lip, tip of the left shoulder, and above the left eye.  
X-ray studies of the skull were negative.  No other pertinent 
abnormalities were noted.  The veteran received two stitches 
above the left eye, which were removed on the third day, and 
he was returned fit for duty on the fifth day.  

The veteran's separation examination in February 1946, 
reenlistment examination in August 1946, and his separation 
examination in January 1947 are negative for any complaints, 
treatment, or abnormalities referable to any eye or low back 
problems.  Uncorrected vision on his entrance examination in 
April 1943 was 17/20 on the right eye and 15/20 on the left 
eye.  Uncorrected vision was 20/20, bilaterally, on his 
separation examination in February 1946 and on his 
reenlistment examination in August 1946, and was 18/20, 
bilaterally on his separation examination in January 1947.  

The veteran made no mention of any low back or eye problems 
on his original application for VA compensation received in 
February 1946, or when treated by VA for unrelated problems 
in February 1951.  The first mention of any back or eye 
problems was on a claim for VA benefits received in May 1991.  
In a statement received in September 1991, the veteran 
reported that the explosion in service occurred in the summer 
of 1944.  The veteran reported that he could not recall much 
of what happened during his hospital stay, but remembered 
that his eyebrows, eyelashes, nose hair, and some of the hair 
on his head was singed off.  

A private hospital report showed that the veteran was treated 
for angina in December 1991.  At that time, the veteran 
reported that he had blurred vision followed immediately by 
the onset of substernal chest pain.  Examination of the 
veteran's eye at that time was essentially normal.  

VA medical records show that the veteran was treated on 
numerous occasions for various maladies from 1997 to 2004.  
The first reported complaint of back pain was in February 
1999.  At that time, the veteran denied any specific low back 
trauma or any history of chronic back pain and said that his 
back pain was present for about five days.  X-ray studies 
revealed mild to moderate osteoarthritic degenerative changes 
with slight compression deformities of the superior aspects 
of L2 and L4 vertebral bodies and an apparently old un-united 
fracture of the posterior aspect of the right 11th rib.  VA 
optometry notes in March and October 1999 showed no 
significant abnormalities of the eyes other than refractive 
error and the need for reading glasses.  Corrected visual 
acuity was 20/20, bilaterally.  The veteran was seen on 
several occasions in December 2004, for mid-back pain after a 
fall two weeks earlier.  X-ray studies showed mild 
levoscoliosis and slight anterior wedging of T8 and T9 with 
no subluxation.  

Analysis

While the veteran believes that that his low back and eye 
disabilities are related to service, his service medical 
records are silent for any complaints, treatment, or 
abnormalities referable to any low back or eye problems.  
Furthermore, his service separation examination in February 
1946, re-enlistment examination in August 1946, and his 
separation examination in January 1947 showed a normal back 
and uncorrected visual acuity of 20/20, bilaterally in 
February 1946, and 18/20, bilaterally in January 1947.  

Although the veteran now asserts that he has had chronic back 
pain since an injury in service, there is no evidence of any 
complaints, treatment, or abnormalities referable to any back 
problems until 1991, some 44 years after his discharge from 
service.  He also claimed that VA x-ray studies revealed 
evidence of an old fracture of the spine.  (See veteran's 
July 2004 letter).  

As to the veteran's contentions, the Board also notes that 
while the veteran provided an elaborate description of the 
reported inservice explosion and his injuries and treatment 
in the July 2004 letter, he made no mention of any back 
problems when describing the same incident in a letter 
received in September 1991.  In fact, in the earlier letter, 
he said that he remembered very little about the incident or 
his subsequent treatment, except that his facial hair was 
severely singed.  In the same letter, the veteran also 
reported that he was given a spinal tap after he fell from 
the truck in service.  However, the service medical records 
for treatment after the truck incident do not show that a 
spinal tap was performed.  Similarly, while VA x-ray studies 
in February 1999, showed osteoarthritis of the spine as well 
as old slight compression deformities at L2 and L4 and an old 
un-united fracture of the 11th rib, there is no competent 
medical evidence of record linking such findings to any 
incident of service.  

As to the veteran's eye claim, VA regulations provide that 
refractive error of the eyes is a developmental defect and 
not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In this case, the 
veteran is not shown to have any evidence of an eye disease 
or disability other than refractive error.  VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury, which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).  

In the present case, there is no medical evidence of disease 
or injury to the veteran's eyes during service.  Therefore, 
absent superimposed disease or injury, service connection may 
not be allowed for refractive error of the eyes, including 
myopia, presbyopia and astigmatism, even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection.  Id; Parker v. Derwinski, 1 Vet. App. 522 
(1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  

As noted above, direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Here, there was no objective evidence of any symptoms 
referable to any back or eye problems in service and no 
evidence of any back disability until some 44 years after 
discharge from service.  Moreover, the veteran has presented 
no competent medical evidence relating any current back or 
eye problems to service.  While the veteran may believe his 
back and eye disabilities began in service, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Inasmuch as there is no 
evidence of a low back or eye disorder in service, and no 
competent medical evidence relating any current low back or 
eye disability to military service, the Board finds that 
there is no basis to grant service connection.  Accordingly, 
the claim is denied.  


ORDER

Service connection for a low back disability is denied.  

Service connection for a bilateral eye disability is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


